IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2018-KA-01144-SCT

BRUCE DOUGLAS MARTIN a/k/a BRUCE
DOUGLAS MARTIN, JR. a/k/a BRUCE D. MARTIN

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                        05/01/2018
TRIAL JUDGE:                             HON. WILLIAM E. CHAPMAN, III
TRIAL COURT ATTORNEYS:                   HEATHER MARIE ABY
                                         L. ABRAHAM ROWE, JR.
                                         BRYAN P. BUCKLEY
                                         JOHN K. BRAMLETT, JR.
                                         JOEY WAYNE MAYES
COURT FROM WHICH APPEALED:               MADISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  OFFICE OF STATE PUBLIC DEFENDER
                                         BY: ERIN E. BRIGGS
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: BARBARA BYRD
DISTRICT ATTORNEY:                       JOHN K. BRAMLETT, JR.
NATURE OF THE CASE:                      CRIMINAL - FELONY
DISPOSITION:                             AFFIRMED - 08/01/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE RANDOLPH, C.J., ISHEE AND GRIFFIS, JJ.

      RANDOLPH, CHIEF JUSTICE, FOR THE COURT:

¶1.   Bruce Martin was found guilty of second-degree murder for the death of James

Dwight Brown and was sentenced to serve forty years in the custody of the Mississippi

Department of Corrections. Martin argues that the trial court abused its discretion in

allowing two autopsy photographs to be published to the jury. Finding no error, we affirm

Martin’s conviction and sentence.
                           FACTS AND PROCEDURAL HISTORY

¶2.      Martin was indicted for Brown’s murder after beating him to death. Brown, who had

only one leg, used his prosthesis, crutches, a rolling cart, or a scooter to get around. When

he was at home, he often removed his prosthetic leg and got around just by scooting on the

ground. At the time of his death, Brown had been dating Martin’s mother, Sandra Patrick,

for approximately fifteen years.

¶3.      During the investigation, officers learned that Martin and Brown had been in an

argument the night of Brown’s death that had turned physical. The investigation identified

Martin as the aggressor. Brown, who was not wearing his prosthetic leg, attempted to retreat

to the bedroom.

¶4.      Tasha Hontz, Martin’s sister, testified that her mother called her, hysterical, the night

of the argument and said, “BJ’s1 beat Dwight.” Hontz hung up with her mother and

immediately called 911. Hontz and her husband drove to her mother’s home. Hontz testified

that her mother came out of the house and said, “BJ’s beat Dwight and he never tried to fight

back.”

¶5.      Martin was arrested and photographed the next day by the police. Detective Michael

Magahey testified that Martin had no injuries on his face, head, neck, or torso. He did have

abrasions on his hands and forearms. After Martin was read his rights, he admitted beating

and stomping Brown.2 Magahey testified that Martin bragged about giving Brown a “country


         1
             Tasha referred to her brother as BJ.
         2
             At this point in the interview, Martin had not been informed that Brown had died.


                                                    2
boy ass whooping.” Magahey found no evidence at the crime scene that Martin had acted

in self-defense.

¶6.    As a result of Magahey’s investigation, Martin was charged with murder. A jury found

Martin guilty of second-degree murder, and he was sentenced to a term of forty years.

                              STATEMENT OF THE ISSUE

       Whether the trial court abused its discretion in admitting autopsy photographs
       alleged by Martin to be gruesome, inflammatory, and more prejudicial than
       probative.

                                STANDARD OF REVIEW

¶7.    The standard of review for the admission of photographs was promulgated in

Chamberlin v. State:

               Admission of photographs by the trial court is reviewed for abuse of
       discretion. Dampier v. State, 973 So. 2d 221, 230 (Miss. 2008). A decision
       favoring admissibility will not be disturbed absent a clear abuse of that judicial
       discretion. Id. The discretion of the trial judge is “almost unlimited . . .
       regardless of the gruesomeness, repetitiveness, and the extenuation of
       probative value.” Id. (quoting Williams v. State, 544 So. 2d 782, 785 (Miss.
       1987)). See also Bennett v. State, 933 So. 2d 930, 946 (Miss. 2006); Jones v.
       State, 920 So. 2d 465, 476 (Miss. 2006); McIntosh v. State, 917 So. 2d 78, 83-
       84 (Miss. 2005); Dubose v. State, 919 So. 2d 5, 11 (Miss. 2005); Blake v.
       Clein, 903 So. 2d 710, 728 (Miss. 2005); Hodges v. State, 912 So. 2d 730, 781
       (Miss. 2005). “Some probative value is the only requirement needed in order
       to support a trial judge’s decision to admit photographs into evidence.” Jones,
920 So. 2d at 476-477 (quoting Jordan v. State, 728 So. 2d 1088, 1094 (Miss.
       1998) (quoting Scott v. State, 878 So. 2d 933, 985 (Miss.2004), overruled in
       part by Lynch v. State, 951 So. 2d 549 (Miss. 2007)); McIntosh v. State, 917
So. 2d at 84. “So long as a photograph has probative value and its introduction
       serves a meaningful evidentiary purpose, it may still be admissible despite
       being gruesome, grisly, unpleasant, or even inflammatory.” Dampier, 973 So.
2d at 230 (citations omitted). But see McNeal v. State, 551 So. 2d 151
       (Miss.1989)) (the solitary instance where this Court held a photograph, a
       close-up of the victim’s partly decomposed skull, was gruesome and lacked an
       evidentiary purpose and was more prejudicial than probative). A photograph


                                               3
       has a meaningful evidentiary purpose when it: (1) aids in describing the
       circumstances of the killing; (2) describes the location of the body or cause of
       death; or (3) supplements or clarifies witness testimony. Dampier, 973 So. 2d
       at 230.

              Similarly, autopsy photographs are admissible only if they possess
       probative value. Hodges, 912 So. 2d at 781-82 (citing Puckett v. State, 737 So.
2d 322, 338 (Miss. 1999); Noe v. State, 616 So. 2d 298 (Miss. 1993)). The
       comment to Mississippi Rule of Evidence 401 states that if there is any
       probative value, the rule favors admission of the evidence. Thorson [v. State],
       895 So. 2d [85,] 120 [(Miss. 2004)].

Chamberlin v. State, 989 So. 2d 320, 340 (Miss. 2008).

                                        ANALYSIS

¶8.    The sole issue on appeal is whether the trial judge abused his discretion in admitting

into evidence two photographs from Brown’s autopsy. The pathologist determined that

Brown’s cause of death was multiple blunt-force trauma from a beating, with asphyxiation

and multiple fractures as contributing causes of death. The State argued that it intended to

introduce three3 photographs to support the pathologist’s testimony of Brown’s cause of

death. Martin offered to stipulate the cause of death as blunt-force trauma. Martin had no

objections to the pathologist’s testimony about Brown’s death but moved to suppress the

photographs because they would result in unfair prejudice. The State argued that it

anticipated Martin’s testifying consistently with his previous statements that he only hit

Brown a few times and that the pictures would refute that testimony. The trial judge

overruled Martin’s objection to the photographs because he found them to be probative as

to the cause and manner of death.

       3
        The State withdrew one of the photographs, which depicted Brown’s stomach filled
with blood.

                                              4
¶9.    Dr. Mark Levaughan, a forensic pathologist, testified that he performed Brown’s

autopsy and determined that the most severe injuries suffered by Brown were massive

fractures of all of his facial bones. Using a photograph (Exhibit 7.8), which depicted Brown’s

lungs filled with blood, Levaughan testified that the facial fractures caused a massive

hemorrhage in Brown’s airways, leading to his aspirating, or drowning, in his blood.

Levaughan also used a photograph (Exhibit 7.7) to show the jury the extent of the trauma and

hemorrhaging to Brown’s head.

¶10.   The State was required to prove not only that Martin caused Brown’s death but that

Martin did so in a manner that demonstrated a depraved heart. See Miss. Code Ann. § 97-3-

19(1)(b) (Rev. 2015). The State attempted to do so through the testimony of Magahey and

Levaughan and by introducing the pictures to support the witnesses’ testimony.

¶11.   This Court has consistently upheld the admission of photographs depicting bloody

injuries. In Miller v. State, the Court held that the trial judge did not abuse its discretion in

admitting photographs of the victim before death and of the victim’s body as it was found

at the crime scene because the photographs were “probative on the issue of how the shooting

occurred.” Miller v. State, 740 So. 2d 858, 864-65 (Miss. 1999). In Jordan v. State, the

Court held the trial court did not err in finding some probative value in certain photographs

because those photographs “were deemed necessary evidence to corroborate the testimony

of the witnesses . . . .” Jordan v. State, 728 So. 2d 1088, 1093-94 (Miss. 1998). In Williams

v. State, the Court held that thirteen pictures depicting injuries to the victim, including the

victim’s excised larynx, heart, vaginal, and anal areas, “were relevant and of probative value



                                               5
to assist Dr. McGarry in his explanation to the jury as well as assisting the jury in

understanding the nature and extent of the injuries suffered by [the victim].” Williams v.

State, 684 So. 2d 1179, 1198-99 (Miss. 1996). In Jackson v. State, the Court found no abuse

of discretion in the admission of photographs depicting fatal stab wounds to the neck and

face of four children. Jackson v. State, 684 So. 2d 1213, 1230-31 (Miss. 1996). Likewise,

here, this Court finds that the two pictures were relevant and of probative value to assist

Levaughan in his explanation to the jury of the nature and extent of the injuries suffered by

Brown. We find no error by the trial court in admitting these photographs into evidence.

¶12.   Martin also argues that because he offered to stipulate that Brown’s death was caused

by blunt-force trauma, the trial judge should have excluded the pictures. This Court has held

that

       [e]ven where the issue for which the photograph is introduced is ultimately
       stipulated to, “[a]s a general rule, the fact that a photograph of the deceased in
       a homicide case might arouse the emotions of jurors does not of itself render
       it incompetent in evidence so long as introduction of the photograph serves
       some legitimate, evidentiary purpose.”

Miller, 740 So. 2d at 864-65 (quoting Walker v. State, 671 So. 2d 581, 601 (Miss. 1995)).

¶13.   In Alexander v. State, the Court affirmed the admission of an autopsy photograph that

depicted the victim’s opened skull created during the autopsy and not the assault, similar to

the photograph at issue in today’s case. That photograph was allowed into evidence to

establish the cause of death. Alexander v. State, 610 So. 2d 320, 338 (Miss. 1992). Like

Martin, Alexander argued the admission was improper because he did not deny the death of

the victim. Id. That Court held that while the photograph was



                                               6
       graphic, it [was] not overly gruesome or inflammatory . . . . The photograph
       establishes the cause of death as a severe beating about the head, temple and
       ear with a blunt instrument and depicts bruising to the brain. While Alexander
       does not deny the death of Pannell, the cause of death was part of the State’s
       case-in-chief.

Id. The Alexander Court held that the trial judge acted within his discretion in determining

that the probative value of the photograph outweighed any prejudice. Id. Here, the trial judge

also found that the photographs served a legitimate purpose and were more probative than

prejudicial. Martin’s argument is without merit.

¶14.   In McNeal v. State, the Court held that photographs, which were close-up shots

depicting a partly decomposed, maggot-infested skull, were so gruesome and lacked any

evidentiary purpose and that the trial court abused its discretion in admitting them. McNeal

v. State, 551 So. 2d 151, 159 (Miss. 1989). Indeed, the Court proclaimed the photographs to

be “some of the most gruesome photographs ever presented to this Court.” Id. The Court

opined that “the state could have shown the angle and entry of the bullet wound without the

full-color, close-up view of the decomposed, maggot-infested skull.” Id. In Bonds v. State,

the Court held that a

       close-up, full-color photograph of the shooting victim’s rotting head was far
       more prejudicial than probative, and in light of the evidence at the State’s
       disposal, had little, if any, evidentiary value. The State could have shown the
       angle of entry of the bullet without resorting to this graphic and gruesome
       depiction.

Bonds v. State, 138 So. 3d 914, 920 (Miss. 2014).

¶15.   The two photographs in today’s case do not rise to the level of gruesomeness of the

pictures in McNeal or Bonds. Martin has failed to demonstrate any prejudice arising from



                                              7
the admission of these photographs. Like in Alexander, these photographs reflect the extent

of Brown’s injuries as well as the injuries that led to his death without being overly gruesome

or prejudicial. These photographs were used to aid witnesses’ testimony describing Brown’s

injuries. We find that the trial court did not abuse its discretion in admitting these two

photographs.

                                      CONCLUSION

¶16.   The sole issue presented on appeal by Martin is without merit. The trial court did not

abuse its discretion in admitting two autopsy photographs depicting the injuries suffered by

Brown, ultimately, the injuries that caused his death. We affirm Martin’s conviction and

sentence.

¶17.   AFFIRMED.

    KITCHENS AND KING, P.JJ., COLEMAN,                              MAXWELL,          BEAM,
CHAMBERLIN, ISHEE AND GRIFFIS, JJ., CONCUR.




                                              8